Case 3:19-cr-00117-JCH Document 5 Filed 05/07/19 Page 1 of 6

Motion for Detention Pending Trial

 

UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT i | i e FY
DISTRICT OF CONNECTICUT wig ay -7 D 4 50

bap - 4

  

, 3:19CRI17(ICH)

 

PAUL FITZGERALD WILLIAMS

)
)
V. ) Case N
)
)

 

MOTION FOR DETENTION PENDING TRIAL

Part I - Eligibility for Detention

The United States respectfully moves for pretrial detention pursuant to:

0 18U.S.C. § 3142(f)(1) because the case involves—

0

(A) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18

U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is
prescribed;

(B) an offense for which the maximum sentence is life imprisonment or death;

(C) an offense for which a maximum term of imprisonment of ten years or more is prescribed

in the Controlled Substances Act (21 U.S.C. § 801 et seq.), the Controlled Substances Import

and Export Act (21 § 951 et seq.), or Chapter 705 of Title 46;

(D) any felony, and the defendant has been convicted of two or more offenses described in
subparagraphs (A) through (C) of this paragraph, or two or more State or local offenses that
would have been offenses described in subparagraphs (A) through (C) of this paragraph if a
circumstance giving rise to Federal jurisdiction had existed, or a combination of such

offenses;

(E) any felony that is not otherwise a crime of violence that involves a minor victim or that
Case 3:19-cr-00117-JCH Document 5 Filed 05/07/19 Page 2 of 6

Motion for Detention Pending Trial

 

involves the possession or use of a firearm or destructive device (as those terms are defined
in 18 U.S.C. § 921), or any other dangerous weapon, or involves a failure to register under
18 U.S.C. § 2250.

0 180U.S.C. § 3142(f)(2) because the case involves—
® (A) aserious risk that the defendant will flee;
0 (B) aserious risk that the defendant will obstruct or attempt to obstruct justice, orthreaten,

injure, or intimidate, a prospective witness or juror.

Part II - Presumptions under § 3142(e)
O (A)Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a

rebuttable presumption that no condition or combination of conditions will reasonably assure the
safety of any other person and the community because the following conditions have been met:
0 (1) the defendant is charged with one of the following crimes described in 18
U.S.C. § 3142(H(1):
0 (a)acrime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in
18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of
10 years or more is prescribed; or
0 (b)an offense for which the maximum sentence is life imprisonment or death; or
O (c)an offense for which a maximum term of imprisonment of 10 years or
more is prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904),
the Controlled Substances Import and Export Act (21 U.S.C. §§ 951-971), or

Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
Case 3:19-cr-00117-JCH Document 5 Filed 05/07/19 Page 3 of 6

Motion for Detention Pending Trial

 

O (d) any felony if such person has been convicted of two or more offenses
described in subparagraphs (A) through (C) of this paragraph, or two or more
State or local offenses that would have been offenses described in
subparagraphs (A) through (C) of this paragraph if a circumstance giving rise
to Federal jurisdiction had existed, or a combination of such offenses; or
0 (e) any felony that is not otherwise a crime of violence but involves: (i) a minor
victim; (ii) the possession of a firearm or destructive device (as defined in 18
U.S.C. § 921); (iii) any other dangerous weapon; or (iv) a failure to register
under 18 U.S.C. § 2250; and
0 (2) the defendant has previously been convicted of a Federal offense that is described in 18
U.S.C.§ 3142((1), or of a State or local offense that would have been such an offense if
a circumstance giving rise to Federal jurisdiction had existed; and
O (3) the offense described in paragraph (2) above for which the defendant has been
convicted was committed while the defendant was on release pending trial for a Federal,
State, or local offense; and
O (4) a period of not more than five years has elapsed since the date of conviction, or the
release of the defendant from imprisonment, for the offense described in paragraph (2)
above, whichever is later.
OB. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other
offenses): There is a rebuttable presumption that no condition or combination of conditions will
reasonably assure the appearance of the defendant as required and the safety of the community

because there is probable cause to believe that the defendant committed one or more of the following

offenses:
Case 3:19-cr-00117-JCH Document 5 Filed 05/07/19 Page 4 of 6
Motion for Detention Pending Trial

 

0 (1) an offense for which a maximum term of imprisonment of 10 years or more is
prescribed in the Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled
Substances Import and Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46,

U.S.C. (46 U.S.C. §§ 70501-70508);

OO (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;

0 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of
imprisonment of 10 years or more is prescribed;

0 (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a
maximum term ofimprisonment of 20 years or more is prescribed; or

0 (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252 A(a)(1),

2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425.

Part III

The United States requests that the defendant be detained, and requests that the court find:
@ By clear and convincing evidence that no condition or combination of conditions of
release will reasonably assure the safety of any other person and the community.
® By a preponderance of evidence that no condition or combination of conditions of release

will reasonably assure the defendant’s appearance as required.

The reasons for detention include the following:

® Weight of evidence against the defendant is strong

0 Subject to lengthy period of incarceration ifconvicted
® Prior criminal history
Oo

Participation in criminal activity while on probation, parole, or supervision
Case 3:19-cr-00117-JCH Document 5 Filed 05/07/19 Page 5 of 6

Motion for Detention Pending Trial

 

History of violence or use of weapons

History of alcohol or substance abuse

Lack of stable employment

Lack of stable residence

Lack of financially responsible sureties

Lack of significant community or family ties to this district
Significant family or other ties outside the United States
Lack of legal status in the United States

Subject to removal or deportation after serving any period of incarceration
Prior failure to appear in court as ordered

Prior attempt(s) to evade law enforcement

Use of alias(es) or false documents

OB UU Bp BB BU UU BB BU

Background information unknown or unverified

Cy

Prior violations of probation, parole, or supervised release

O OTHER REASONS OR FURTHER EXPLANATION:
Case 3:19-cr-00117-JCH Document 5 Filed 05/07/19 Page 6 of 6

Motion for Detention Pending Trial

 

Part IV

The United States requests that the court conduct the detention hearing:
® atthe defendant’s first appearance;
0 after a continuance of 3 days, to the extent not otherwise postponed because of

defendant’s present incarceration on unrelated state charges.
Respectfully submitted,

JOHN H. DURHAM
UNITED STATES ATTORNEY

 

DEBORAH R. SLATER
ASSISTANT UNITED STATES ATTORNEY

FEDERAL BAR NO. ct04786
US Attorney's Office

Hartford Office

450 Main Street, Room 328
Hartford, CT 06103

Tele: (860) 947-1101

Fax: (860) 760-7955

CERTIFICATION OF SERVICE
7th day of May, 2019

 

A copy of this motion was served in-person to all parties on this

 

 

DEBORAH R. SLATER
ASSISTANT UNITED STATES ATTORNEY
